NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAJAUNA KENYATTA IRVIN,                         No. 18-15928

                Plaintiff-Appellant,            D.C. No. 1:10-cv-01940-DAD-SAB

 v.
                                                MEMORANDUM*
JAMES A. YATES, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted August 8, 2019**

Before:      FARRIS, D.W. NELSON, and TROTT, Circuit Judges.

      California state prisoner Kajauna Kenyatta Irvin appeals pro se from the

district court’s summary judgment in his action under 42 U.S.C. § 1983 and the

Religious Land Use and Institutionalized Persons Act. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Jones v. Williams, 791 F.3d 1023, 1030



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Irvin’s free

exercise claim related to chapel access because Irvin failed to raise a genuine

dispute of material fact as to whether defendants’ actions substantially burdened

the practice of his religion or whether the regulations were not reasonably related

to a legitimate penological interest. See id. at 1031-32 (defining substantial burden

for purposes of the Free Exercise Clause); see also Turner v. Safley, 482 U.S. 78,

89-90 (1987) (factors for determining whether a prison regulation is reasonably

related to a legitimate penological interest).

      The district court did not abuse its discretion by granting in part Irvin’s

fourth motion to extend the time to file an opposition to defendants’ motion for

summary judgment because the district court warned Irvin that the court would not

grant further extensions and Irvin had over eight months to file an opposition. See

Fed. R. Civ. P. 6(b)(1) (“When an act may or must be done within a specified time,

the court may, for good cause, extend the time . . . .”); Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258-59 (9th Cir. 2010) (setting forth standard of

review and discussing good cause requirement for extensions of time).

      The district court did not abuse its discretion by denying Irvin’s motion to

stay proceedings because Irvin provided no justification for a stay, and the district

court’s assessment of the evidence was not clearly erroneous. See Dependable


                                           2                                    18-15928
Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007)

(district court abuses its discretion in denying a stay if it bases its ruling on an

erroneous view of the law or on a clearly erroneous assessment of evidence).

      The district court did not abuse its discretion by denying Irvin’s motion to

appoint counsel because Irvin failed to show exceptional circumstances. See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and “exceptional circumstances” requirement for appointment of counsel).

      The district court did not abuse its discretion by denying Irvin’s motion for

reconsideration because Irvin failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and listing grounds warranting

reconsideration under Fed. R. Civ. P. 60(b)).

      We reject Irvin’s contention that the district court erred by denying his

motion “for postponement of hearing on defendants’ summary judgment motion.”

The district court could not grant the request because it had not scheduled a

hearing on the summary judgment motion. However, despite granting three prior

generous extensions and warning Irvin that it would grant no further extensions,

the district court sua sponte granted Irvin a fourth extension of time to oppose

summary judgment of almost three months to respond.

      We do not consider arguments raised for the first time on appeal or matters


                                            3                                     18-15928
not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellant’s motion concerning substitution of a party (Docket Entry No. 23)

is denied as unnecessary.

      AFFIRMED.




                                         4                                   18-15928